         Case 1:20-cr-00188-JSR Document 227 Filed 03/13/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

                      Plaintiff,
                                                           Case No. 1:20-cr-00188 (JSR)
                   -against-
                                                           (ECF Case)
 RUBEN WEIGAND,

                      Defendant.



                           NOTICE OF FILING OF LETTER

       PLEASE TAKE NOTICE that attached is a letter to the Hon. Jed S. Rakoff from

Michael J. Gilbert dated March 13, 2021.

Dated: New York, New York
       March 13, 2021                        DECHERT LLP


                                              By: /s/ Michael J. Gilbert
                                                Michael J. Gilbert
                                              michael.gilbert@dechert.com
                                              Three Bryant Park
                                              1095 Avenue of the Americas
                                              New York, New York 10036-
                                              6797 Tel.:(212) 698-3500
                                              Fax: (212) 698-3599

                                              Attorneys for Ruben Weigand
Case 1:20-cr-00188-JSR Document 227 Filed 03/13/21 Page 2 of 6
                                                                 Three Bryant Park
                                                                 1095 Avenue of the Americas
                                                                 New York, NY 10036-6797
                                                                 +1 212 698 3500 Main
                                                                 +1 212 698 3599 Fax
                                                                 www.dechert.com



                                                                 MICHAEL J. GILBERT

                                                                 michael.gilbert@dechert.com
                                                                 +1 212 698 3886 Direct
                                                                 +1 212 698 0426 Fax
 March 13, 2021


 Hon. Jed S. Rakoff
 District Judge
 United States District Court for the
 Southern District of New York
 Daniel Patrick Moynihan
 United States Courthouse
 500 Pearl St.
 New York, NY 10007-1312

 Re: United States v. Akhavan & Weigand, No. 20-Cr-188 (Anticipates Testimony from Defense
     Expert Witnesses)

 Dear Judge Rakoff:

          In accordance with the Court’s directive on March 12, 2021, Defendant Ruben Weigand,
 through his undersigned counsel, respectfully submits this letter to the Court setting forth the
 anticipated testimony from his proposed expert witnesses, Donald E. Vilfer and Stephen C. Mott.
 Copies of defense counsel’s previous expert disclosures for Mr. Vilfer and Mr. Mott are attached
 for reference. See Ex. A, Supplemental Disclosure of Potential Defense Expert Donald E. Vilfer;
 Ex. B, Supplemental Disclosure of Potential Defense Expert Stephen C. Mott.

   I.    Expert Donald E. Vilfer: Mr. Vilfer’s Expected Testimony is Necessary to Mr.
         Weigand’s Defense and Narrowly Tailored to the Issues Already Presented at Trial

           As the Court acknowledged, the defense believes there are “serious limitations” to the
 Government’s presentation of the documents located on Mr. Weigand’s laptop. Trial Tr. at 1516:1–
 3. These deficiencies include gaps in the knowledge and testimony of CART Analyst Jessica
 Volchko and FBI Special Agent Robert Hupcher, in particular. Trial Tr. at 1516:1–3; Trial Tr. at
 1521:17–1522:1 (The Court: “[M]y reading of the jury [when Agent Hupcher testified that he did
 not know about the ‘date added’ column] . . . is that they were interested in that and they were a
 little disappointed when the answer was I don’t know.”).

          Mr. Vilfer’s testimony will be based on his extensive experience in computer forensics, his
 review of a forensic image of Mr. Weigand’s laptop (produced by the Government), and his
 forensic examination of a USB drive that was the source of the E.zip folder (Government exhibit
 1801) that has been the subject of considerable trial testimony. Mr. Vilfer is expected to testify
 that the E.zip folder was copied onto Mr. Weigand’s laptop on August 20, 2019 (i.e., after the
 alleged conspiracy had ended). See Trial Tr. at 1520:13–15; see Indictment at ¶ 6 (“The Online
Case 1:20-cr-00188-JSR Document 227 Filed 03/13/21 Page 3 of 6

                                                                 Judge Rakoff
                                                                 March 13, 2021
                                                                 Page 2




 Marijuana Marketplace Company stopped accepting credit card payments in or around mid-
 2019.”); see also Indictment at ¶ 1 (alleged that the charged conspiracy lasted from “[f]rom at least
 in or about 2016, up to and including in or about 2019”).

         Based on his examination of the forensic image of Mr. Weigand’s laptop, Mr. Vilfer is also
 expected to testify that Mr. Weigand did not create any of the alleged phony websites that have
 been the subject of trial testimony, nor did he create, modify, or send to any third party any of the
 allegedly “fraudulent” merchant application packages discussed during cooperating witness Oliver
 Hargreaves’ testimony. See Trial Tr. at 728:24–729:24.

     A. Bases for Mr. Vilfer’s Testimony

         As discussed in Mr. Weigand’s December 21, 2020 Supplemental Disclosure of Potential
 Defense Expert, Mr. Vilfer will base his testimony on his review of a forensic image of Mr.
 Weigand’s laptop, which was seized by the Government on the day of his arrest on or about March
 9, 2020, and a forensic examination of the USB drive that was the source of the E.zip folder located
 on Mr. Weigand’s laptop.1 Ex. A, at 2; Trial Tr. at 1518:3–1.

          Based on his analysis of certain log files on Mr. Weigand’s laptop and his examination of
 the USB drive, Mr. Vilfer is expected to testify that the USB drive was inserted into Mr. Weigand’s
 laptop on August 20, 2019, which, of course, is after the alleged conspiracy ended. The contents
 of the USB drive were copied onto the laptop on the same date. Trial Tr. at 1520:13–15. They
 included the E.zip folder, which was admitted into evidence as GX 1801, along with the numerous
 files contained therein. Trial Tr. at 1518:13–21.

           Mr. Vilfer’s analysis of Mr. Weigand’s electronic devices and the USB drive will be based
 strictly on applying his knowledge and experience as a computer crimes and mobile device forensic
 investigator to his personal review of a forensic image of the laptop and the USB drive.

     B. Mr. Vilfer’s Expected Testimony

         Defense counsel expects Mr. Vilfer’s direct testimony to last approximately 45 minutes
 and to cover the following five topics:

 1. An analysis of the E.zip folder, which was admitted into evidence as GX 1801 and discussed
    by CART Analyst Jessica Volchko and FBI Special Agent Robert Hupcher, including

 1
  Defense counsel produced a forensic image of the USB drive to the Government on December
 28, 2020 and separately produced the contents of the USB drive in native form to the Government
 on January 25, 2021.
Case 1:20-cr-00188-JSR Document 227 Filed 03/13/21 Page 4 of 6

                                                                   Judge Rakoff
                                                                   March 13, 2021
                                                                   Page 3




     testimony on when it was added to Mr. Weigand’s laptop, and who authored the contents of
     the E.zip folder, among other pertinent metadata. See Trial Tr. at 627:23–628:3 (admitting GX
     1801 into evidence); Trial Tr. at 1381:10–22 (Agent Hupcher testifying that he “didn’t do any
     review” of the “date added” column for the E.zip folder and its contents); Trial Tr. at 1387:12–
     1388:3 (Agent Hupcher testifying “I don’t know” who authored the contents of the E.zip
     folder).

 2. An analysis of the zip files (admitted into evidence as GX 1149, GX 1151, GX 1265, GX 1346,
    and GX 1507) containing the various alleged phony merchant applications created by Mr.
    Hargreaves. See Ex. C, GX 3702 (summary table listing the six alleged proxy merchants
    described by Mr. Hargreaves); see also Trial Tr. at 728:24–729:24 (Hargreaves testifying that
    his “role was the creation of fraudulent application packs,” which he then submitted to Mr.
    Weigand “for verification” and “to submit” to the acquiring banks).

     Mr. Vilfer is expected to testify that, based on his review of a forensic image of the laptop, Mr.
     Weigand never used, changed, or sent these allegedly “fraudulent” merchant application
     materials to anyone else. See also Trial Tr. at 1407:17–1408:16 (Agent Hupcher’s testimony
     concerning how the files in the International Standard 2 zip file were modified before they were
     added to Mr. Weigand’s computer).

     Agents Volchko and Hupcher were unable to provide testimony on whether the contents of the
     zip files were created, viewed, modified, or submitted to anyone else by Mr. Weigand. See,
     e.g., Trial Tr. at 638:12–640:9 (Agent Volchko testifying that she “did not specifically look at
     the author” metadata and “do[es] not know who authored the documents” contained in GX
     1149, 1151, 1265, 1346, and 1507).

 3. Confirmation that the forensic copy of the laptop does not reflect that Mr. Weigand had
    electronic communications with U.S.-based banks, and did not visit the websites of U.S.-based
    banks.

 4. Confirmation that Mr. Weigand did not create on his electronic devices any websites or
    merchant application packages that are the subject of trial testimony, including the websites
    and application packages discussed during Mr. Hargreaves’ testimony. See Trial Tr. at 728:24–
    729:24.

 5. Testimony about the lawful and common privacy-protection uses of the encrypted messaging
    applications discussed by Hargreaves and Agents Volchko and Hupcher.

 Mr. Vilfer’s proposed testimony regarding the lawful privacy-protection uses of Tor Browser,
 Protonmail, Telegram Chats, and WhatsApp Chats is necessary to rebut the Government’s
 suggestion at trial that those applications are used principally for illegal purposes. See Trial Tr. at
Case 1:20-cr-00188-JSR Document 227 Filed 03/13/21 Page 5 of 6

                                                                  Judge Rakoff
                                                                  March 13, 2021
                                                                  Page 4




 746:15–747:17 (Hargreaves testifying that he would only use ProtonMail “[f]or illegal activities”
 and that he exchanged Telegram Chats with the defendants “[b]ecause it was considered a more
 secure method of communication.”); Trial Tr. at 636:5–25 (Agent Volchko testifying that Tor
 Browser is “mainly used for anonymity and obfuscation of location” and that “ProtonMail is a web
 mail that is typically encrypted”).

  II.      Expert Stephen C. Mott: Mr. Mott’s Testimony Will Concern Relevant Industry
           Practice Concerning Credit Card Networks, Their Rules, and Efforts to Comply
           with Those Rules

 As defendant Akhavan’s counsel put it at the start of trial, “the credit card processing systems are
 set up by the credit card companies, by Visa and MasterCard, and by the banks, to conceal, to hide,
 the truth that the banks know full well that their card holders are buying marijuana with their credit
 cards and their debit cards.” Trial Tr. at 71:3–7.

 Mr. Mott’s expected testimony regarding the creation of new Merchant Category Codes and
 liability for non-secure e-commerce transactions bears directly on the incentives of issuing banks
 and what matters to an objectively reasonable issuing bank. His expected testimony will also
 explain the practices businesses commonly use to comply with Visa and MasterCard’s Area of Use
 Rules, which require that a merchant and acquiring bank be located in the same jurisdiction, even
 when an issuing bank is not.

        A. Bases for Mr. Mott’s Testimony

 Mr. Mott’s expected testimony will be based on his extensive experience in the payment processing
 industry.

 Mr. Mott will base his testimony on his education, training, professional experience, and work with
 industry organizations, as well as his consideration of Visa and MasterCard rules produced in this
 case and other industry publications. Mr. Mott has more than three decades of experience in online
 and mobile transactions, debit and credit networks, authentication and security technologies, and
 emerging alternative payments. Of particular relevance to his testimony here, Mr. Mott was a
 senior executive at MasterCard for three years, serving as Senior Vice President of Electronic
 Commerce and New Ventures from 1995 to 1998.

        B. Mr. Mott’s Expected Testimony

 Defense counsel expects Mr. Mott’s direct testimony to last approximately 45 minutes and to
 cover the following three topics:
Case 1:20-cr-00188-JSR Document 227 Filed 03/13/21 Page 6 of 6

                                                                    Judge Rakoff
                                                                    March 13, 2021
                                                                    Page 5




     1. As previously referenced in our November 3, 2020 disclosure, Mr. Mott is expected to
        testify “as to the jurisdictional constraints imposed on non-U.S. acquiring banks by Visa
        and MasterCard.” Ex. B, at 3. Specifically, Mr. Mott is expected to testify that, in order
        to comply with Visa and MasterCard’s “Area of Use” rules for acquiring banks, it is
        common practice for companies to locate subsidiaries or related entities in the same
        jurisdiction as their acquiring bank to facilitate payment processing.

     2. Consistent with prior disclosures, Mr. Mott will testify about the influence that the credit
        card networks and the issuing banks have over the International Organization for
        Standardization (ISO) with respect to the creation of Merchant Category Codes. See Ex.
        B at 2.

     3. Mr. Mott is further expected to testify that for non-secure e-commerce transactions, the
        transaction type at issue in this case, all financial liability for those transactions is borne by
        acquiring banks, not issuing banks. This fact bears on the incentives of issuing banks: for
        such transactions, issuing banks are always fully compensated, even in the event of
        chargebacks. See Ex. B at 3.

                                   *                *                 *

         For the reasons set forth above, Mr. Weigand respectfully requests that the Court allow the
 testimony of defense experts Donald E. Vilfer and Stephen C. Mott.

         Respectfully submitted,
                                          /s/ Michael J. Gilbert

                                          Michael J. Gilbert
                                          Shriram Harid
                                          Steven Pellechi
                                          Amy Lesperance
                                          Dechert LLP
                                          Three Bryant Park
                                          1095 Avenue of the Americas
                                          New York, New York 10036-6797

                                          Michael H. Artan
                                          Michael H. Artan, Lawyer, A Professional Corporation
                                          1 Wilshire Boulevard, Suite 2200
                                          Los Angeles, CA 90071

                                          Attorneys for Defendant Ruben Weigand
